 Case 9:21-cv-00016-RC-ZJH Document 4 Filed 06/12/21 Page 1 of 1 PageID #: 7



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

KEITH ANDRE WILSON                               §

VS.                                              §           CIVIL ACTION NO. 9:21cv16

MEDICAL DIVISION                                 §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Keith Andre Wilson, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this case be

dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER
       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment shall be entered dismissing this lawsuit.

                  So ORDERED and SIGNED, Jun 12, 2021.


                                                                      ____________________
                                                                      Ron Clark
                                                                      Senior Judge
